On Rehearing.
The relatrix, a permanent teacher under the Teachers' Tenure Statute, Act 58 of 1936, instituted mandamus proceedings against the Parish School Board to be reinstated as the principal of the Metairie Grammar School, alleging that she had been illegally and unjustifiably demoted by being transferred to the Jefferson High *Page 336 
School as a teacher with a reduction in salary from $177.92 to $147.92 per month.
The defense is that after a full hearing of the charges against the relatrix, in accordance with the Teachers' Tenure Statute, the School Board, consisting of fourteen members, unanimously decided that the complaints of incompetency and wilful neglect of duties as principal of the Metairie Grammar School were proven and transferred her from the position of principal to that of a teacher, with retention of her tenure rights as a teacher but with the attending reduction in salary, in accordance with the State Board of Education's salary schedule regulations.
The trial judge annulled the ruling of the School Board and issued a writ of mandamus to compel the School Board to reinstate the relatrix to her former position as principal and rendered a monied judgment in her favor for the difference between the salaries during the period of time that she was prevented from serving as the principal of the Metairie Grammar School.
The respondent appealed and on the original hearing here, the judgment of the district court was affirmed by a divided court. In its application for a rehearing, the respondent emphasized the points that where a Board is granted executive and administrative functions by statute and acts in good faith upon substantial and serious evidence in arriving at its solution of an executive and administrative problem, the Court should not substitute its judgment for that of the Board, particularly *Page 337 
where the members of the Board are much better informed and qualified, because of their particular knowledge and experience in discharging and performing the duties and functions of their offices. The case of State ex rel. Thoman v. State Board of Certified Public Accountants, 172 La. 261, 134 So. 85, 86, is cited, where this Court said:
"* * * On the trial of this case the evidence was so convincing, that it was virtually conceded, that his general reputation was that of a man of good moral character. On the other hand, we have no right to substitute our judgment for that of the board of certified public accountants, as to whether the relator is worthy of a C. P. A. certificate. All that we have to decide in such cases is whether the board discriminated arbitrarily against the applicant for a certificate, or exercised its discretion fairly and impartially. Whether the board's judgment was exercised wisely or unwisely is not for us to decide. State ex rel. Eberle v. State Board of Certified Public Accountants, 171 La. 318, 131 So. 32."
A rehearing was granted and on the reargument of the case a more complete analysis of the evidence and law was presented than originally.
Act 100 of 1922 creates the State Board of Education and the Parish School Boards, defines their respective duties and powers, and places the latter under the general supervision of the former. Parish School Boards have the authority to establish public schools and provide for their maintenance and operation and are entrusted with *Page 338 
the administrative and executive functions in conducting the public school system in the parish. The Board has the authority to employ, suspend and discharge teachers and it is its duty to supervise their work. The statute grants to the State Board of Education the authority to make rules and regulations not inconsistent with the Constitution and laws of this State for the guidance and direction of the School Boards and the teachers. The teachers and principals of the schools, the Parish School Board and the State Board of Education are required to keep certain records. Heretofore, under the above statute the School Board has granted discretionary power in employing and discharging teachers, but Act 58 of 1936, generally known as the Teachers' Tenure Statute, restricted the Board's right to discharge a teacher. The pertinent provision reads as follows:
"No permanent teacher shall be removed from office except upon written and signed charges of wilful neglect of duty, or of incompetency, or dishonesty, and then only if found guilty after a hearing by the school board of that parish in which the teacher is employed; which hearing, at the option of said teacher, may be private or public. Said teacher shall be furnished by said school board, at least fifteen days in advance of the date of said hearing, with a copy of the written charges. Said teacher shall have the right to appear before said board at said hearing with witnesses in his behalf, and with counsel of his selection, all of whom shall be heard by said board at said hearing; provided further, that it is not the intent of this act to impair the *Page 339 
right of appeal to the court of appropriate jurisdiction."
In interpreting the above provisions of the 1936 statute, this Court has held that they are applicable to cases where a principal is demoted to a position as a teacher and his salary reduced. State ex rel. McNeal v. Avoyelles Parish School Board,199 La. 859, 7 So.2d 165 and State ex rel. Nobles v. Bienville Parish School Board, 198 La. 688, 4 So.2d 649.
While Act 58 of 1936, the Teachers' Tenure Statute, provides for a probationary period of three years before a teacher acquires a permanent status, there is no such provision in the State with reference to the employment of a principal of a school. It appears, however, that the State Board of Education's regulations require a teacher to have a minimum of five years' experience before being eligible to become a principal.
The record shows that the relatrix had been a teacher in the public schools of Jefferson Parish for about eighteen years at the time she was promoted by the Parish School Board to the principalship of the Eighth Ward Grammar School at a salary of $177.92 per month. After serving in that capacity for one session (1938-1939), upon written complaints and the petition of 51 parents of the Parent Teachers' Association of that school, the School Board transferred the relatrix, with the same salary, to the position as principal of the Metairie Grammar School, which had just been completed. This school had a corps of eight teachers, including the principal. During and at the end of the session 1939-1940 *Page 340 
there were verbal and written complaints made to the School Board by thirty of the parents and six of the teachers of the pupils of the Metairie Grammar School against the relatrix, charging her with incompetency and wilful neglect of duties as principal. In July, 1941, when the schools were in vacation, the School Board had the complaints investigated. The Assistant Attorney General had rendered an opinion under the authority of Section 41 of Act 100 of 1922, wherein he ruled that: "Under Act 58 of 1936, amending Section 48 of Act 100 of 1922, `Teachers' Tenure Law', there is no requirement that a teacher be retained in any particular position in any particular school, as long as the teacher who has become a permanent teacher is retained in the employ of the School Board of the parish in which she has acquired her permanent status. It is therefore our opinion that a teacher could be transferred from one school to another in the same parish." On August 6, 1941, a hearing was held before the Board. Acting upon the advice of her counsel that the procedure of the Board was not in conformity with the provisions of the Teachers' Tenure Act, the relatrix did not appear but her friends presented certain witnesses and the Board heard testimony on both sides of the controversy. It then unanimously transferred the relatrix from the position as principal to that of a teacher in the McDonogh-Jefferson School, which was used as a clearing place for the transfer of pupils and teachers for the incoming session. She admits being there only three days when she was assigned to teach in the Jefferson High School, accepting *Page 341 
under protest. Shortly thereafter the relatrix instituted the present mandamus proceeding complaining that the Board had not complied with the Teachers' Tenure Statute. Thereupon the members of the Board, acting upon the advice of the District Attorney, and with his assistance, had written charges prepared and served upon her, in accordance with that law, ordering her to appear for trial on October 7, 1941. On that date her attorney filed exceptions of vagueness and of no cause of action to the charges. The exceptions were maintained by the Board and the complainants were ordered to furnish certain information and dates in detail. The Board ordered its Eighth Ward member and the Parish Superintendent of Education to investigate the charges and make a report. By agreement between counsel, the mandamus proceeding remained status quo. After consultation with the complainants, the Superintendent of Education, in accordance with the Board's instructions, made a report containing ten specific charges against the relatrix. The trial was set for November 28, 1941, and the relatrix was notified. She and her attorney appeared before the Board on the date set and after hearing the witnesses presented by each side, it unanimously adopted a resolution setting forth that it found that certain of the charges against the relatrix were sustained and she was demoted from the office of principal to a teacher in the Jefferson High School, with all tenure benefits. The relatrix, through her counsel, then amended and supplemented her petition for mandamus pending in the court so as to set forth the new *Page 342 
and additional facts. The District Attorney, as legal advisor of the School Board, answered the original and supplemental petitions, reiterating the ten separate charges filed against her with the School Board and averring that she had been previously in similar trouble with the Parent Teachers' Association of the Eighth Ward Grammar School, and that the Board had acted within its legal rights in good faith upon the great preponderance of evidence for what it considered to be the best interest of the school. In the district court, six of the seven teachers under the relatrix and several parents whose children attended her school testified against her and she, one teacher and one parent testified in her behalf.
The point that originally the School Board did not comply with the Teachers' Tenure Act in demoting the principal by transferring her to another school as a teacher completely passed out of the case when the district attorney advised the Board to begin anew and from then on rigidly followed every requirement of the Teachers' Tenure Statute.
The first charge we shall discuss is neglect and failure by the principal to keep proper attendance and absence records required by the provisions of Act 100 of 1922 and the rules and regulations of the Louisiana State Board of Education. This Board furnishes three types of printed forms to the respective School Boards, principals and teachers in the public schools throughout the State. The first one is called the Daily Register upon which the teacher of each class must make a record *Page 343 
of the name and address of each pupil and his parents' names, each day the pupil attends school or is absent therefrom, number of times tardy and his scholastic record. The Daily Register remains in the schools in the custody of the principal, as a permanent record. The second form is called the Principal's Monthly Report, which must be made up and filed by the principal with the School Board at the expiration of each school month. This report gives the name of the principal and the school, the month and year, but does not contain the names and addresses of the pupils, reciting only the number of boys and girls enrolled in each class from Kindergarten through the Seventh Grade, the aggregate days of attendance of the pupils for the month and the aggregate days of absence of the pupils for the month, together with the average attendances and absences in percentages. It is the duty and responsibility of the principal to make up and file this report with the School Board under penalty of having her salary withheld for wilful neglect or failure to file the report. Section 50, Act 100 of 1922. The third form or printed blank furnished by the State Board is designated as the Principal's Session Report, which, when filled in, shows the name of the school, the principal and the session covered, the number of classes, the number of boys and girls, respectively, in each class, the number of pupils dropped or transferred to other schools and new pupils acquired, the net gain or loss of pupils, the aggregate days of attendances, aggregate days of absences for the session, the daily average attendance and absence for the *Page 344 
session, the daily average percentage of attendance and absence, respectively, and the number of pupils promoted, conditioned and failed in scholastic work. It is likewise the duty of the principal under the statute and the State Board's regulations to make and file this report with the Parish School Board.
The foregoing records are important because the information contained therein must be transferred to the State Board of Education by the Parish School Board as a duty under the statute and the State Board's regulations. Based upon the data contained in these reports, the State Board of Education determines the number of educable children, the amount of money to be allocated to each school, and the number of teachers required to teach in the respective schools so that they will not be overstaffed. The salary of the principal is partially based upon the daily average attendance of pupils in the school. In this case, the principal's basic pay as a permanent teacher of more than ten years experience with a degree was $145.77 per month and she was entitled under the uniform salary schedule regulations to $15 per month additional for each specified percentage of daily average attendance. Therefore, it is necessary that these reports be kept accurately and the principals of the schools were so informed and instructed.
Relatrix elected to teach the sixth grade in the Metairie Grammar School for the session commencing September 10, 1940 and ending June 4, 1941. As the teacher of that class, it was her duty and responsibility to keep a correct daily register of her class *Page 345 
upon the printed blank form furnished by the State Board of Education, and this she did in her own handwriting. This register, which the regulations required to remain on file in the school in her custody as principal, shows an aggregate absence for the session of 307, whereas the principal's session report for the same class shows only 115 absences. The relatrix, in her testimony, sought to explain the discrepancy on the ground that there were ten transient pupils who attended her class at various intervals during the year ranging from 30 days to 90 days and, in one instance, six months, and that the two pages covering them were missing from her daily register record. It is absolutely impossible to reconcile her daily register showing the total absences of 307 in her own class with her session report of only 115 absences for the school year. The relatrix' explanation certainly does not clarify the matter because if the absences of ten additional transient students, who irregularly attended the class from only one to six months, respectively, were added to the total absences of 307 shown on her own daily register, the inevitable result would be that the total number of absences for the year would be increased and not reduced. It must also be remembered that at the time she had the session report made up and filed with the School Board, she herself was in custody of the complete daily register records. The relatrix also stated that she delegated to the third grade teacher, who volunteered her services, the task of making the principal's monthly reports and session report to the School Board. The relatrix admitted that *Page 346 
she filled out in her own handwriting the initial part of each of these ten reports but disclaimed any responsibility for any inaccuracies or misstatements contained therein because she entrusted the work to her subordinate. This teacher admits that she filled out the reports but states that she did so in accordance with the principal's instructions. This teacher is corroborated by another one.
The evidence shows that each teacher would return on a memorandum to the principal the total number of days the pupils attended and were absent from school for the month and from these memorandums the principal's monthly report was made up. It is also impossible to reconcile the principal's monthly report covering the respective classes with the daily register kept by each teacher covering the attendances and absences of the pupils. For instance, relatrix' own daily register covering the sixth grade shows total absences of 307 for the year, whereas her principal's monthly report filed with the School Board shows an average daily attendance ranging between 95% and 100% each month. The principal's session report shows an average attendance for the school year of 98% based upon the reported absences in her class of only 115, whereas her own register kept in her own handwriting shows 307 absences.
An examination of the daily registers kept by the other teachers of the classes from the first through the seventh grades, inclusive, likewise reveal that the total monthly absences as shown thereon cannot be reconciled with the principal's nine monthly reports and her session report, the *Page 347 
total number of absences on the daily register for each class being much greater than the total absences reflected on the principal's monthly and session reports. Accepting the figure of 342 absences in the kindergarten where the teacher was not instructed by the principal to keep a register and taking the total number of absences for the other seven classes, we have a toal of 2934 1/2 absences for the session, whereas the principal's session report, which is practically the same as the principal's monthly report in that respect, shows a total of 1956 absences, or a difference of 978 1/2 absences.
Under the law and the regulations of the State Board of Education, the duty and responsibility was on the principal of the school to make correct and accurate reports of these important matters. If she chose to delegate the work to another teacher, it was still her responsibility and duty to check the reports before filing them with the School Board, which, in turn, transmitted the information to the State Board of Education. A cursory examination of her own register and the nine monthly reports, or the session report, would have revealed to her that all of the principal's reports and the session report were incorrect. By simple calculation, with this information before her, she could have also determined that she did not have 159.7% daily average attendance for the session, as she reported. It was important that this data be accurate because she also knew that $30 of her salary per month was predicated on the correctness of that figure. A competent executive *Page 348 
certainly would have discovered and corrected these obvious errors which were repeated over a period of nine months.
It is stated that the question of faulty records of the principal was an afterthought. It must be remembered that the daily register remains as a permanent record in the respective schools in the principal's custody. These records are not forwarded to the School Boards with the principal's monthly and session reports. The School Board had the monthly reports checked against the session report and they were identical except for minor errors. It was only after complaints and investigation were made that the Board became apprised of the great disparity between the daily register and the monthly and session reports, having depended upon the thoroughness of the principal in making the required reports to it. It is sufficient to say that when the relatrix, through her attorney, insisted that the general charges be made more specific as to neglect of duty and incompetency, the particular charge of neglect and incompetency in failing to keep proper and correct records was made against the principal both in the trial before the School Board and the district court. Consequently, the only issue in that respect before us is whether or not the proof introduced before the School Board and the lower court was sufficient to sustain the charges.
The complaints of the six teachers, who testified against the relatrix, were that she was arbitrary, abusive and domineering; that she corrected and criticized some of the teachers in the presence of their pupils *Page 349 
in class; that on one occasion, in the presence of others, she told one of the teachers she was ignorant; that when the other teachers expressed views contrary to her own opinion, she openly and hostilely accused them of insubordination; that when certain boys flagrantly misbehaved, instead of assisting the teacher in maintaining discipline, she upheld some of them; and that while in the beginning of the session she co-operated with the teachers, as the months passed she became more dictatorial, unreasonable and non-co-operative to the point where it seriously interfered with them in the proper discharge of their duties. They also stated that they accurately and properly kept their daily schoolregisters and reported the correct figures of the attendances and absences to the principal.
During February 1941, an eight year old boy in a collision with another boy sustained an half inch cut in his head, which was described as bleeding profusely. The teacher of the third grade, who taught him, administered First Aid by putting compresses on the wound to stop the flow of blood, which continued in receding degrees from the 10:30 o'clock recess until noon. The teacher suggested to the principal that the child's parents be notified in order that the little fellow might receive medical attention for probable concussion of the brain or fracture of the skull. While it is elementary that head injuries are to be regarded as serious, she was summarily overruled by the principal, who ordered the child to remain in school. As the teacher was well acquainted with the boy's mother, while going to lunch at her own home, she *Page 350 
informed the mother that the child had been injured. The mother promptly went to the school and took the child home where he remained under observation for two or three days. This mother was one of the parents who signed the petition to have the principal removed.
The parents of the Parent Teachers' organization made similar complaints of domination and arbitrariness on the part of the principal. The Executive Committee, through its proper officer, the secretary of the organization, requested the names and addresses of the parents and pupils attending the school but it was not forth-coming from the principal and the parent had to make up the list from the records of the teachers of each class. The parents wanted to have a Hallowe'en entertainment at the school, but this was opposed by the principal. When the Executive Committee wanted to spend certain funds for books for the library, the parents testified that the principal insisted on purchasing a lawn mower when the grounds around the school were in no condition to use one on them.
The School Board, in its answer and testimony, also identified the petition and written charges made against the relatrix as the principal of the Eighth Ward School by 51 parents, but upon objection of the attorney for the relatrix the trial judge ruled it out as being immaterial and irrelevant. A bill of exception was reserved and the petition and charges were annexed to it. It is our opinion that this ruling is incorrect. This was evidence tending to show, as respondent originally charged and also averred in its answer, that the *Page 351 
relatrix was lacking in the qualifications to perform administrative and executive work because of her inability to co-operate with others either with reference to substantial and serious matters or unimportant and inconsequential affairs.
We have carefully reviewed the record and do not find the slightest suggestion that politics provoked this trouble. There is nothing to indicate that any member of the School Board had any personal ill will, prejudice or bias against the relatrix, or was attempting to demote her for the purpose of securing the position for some friend. The members of the Board and the Parish Superintendent of Education had no personal knowledge of the causes of the trouble. The transcript unquestionably reveals that the relatrix' several controversies arose between herself and the parents and teachers because of disagreements between them over school affairs. The common complaint of the Parent Teachers' organizations of the Eighth Ward Grammar School and the Metairie Grammar School is that the relatrix has such a temperament and disposition as to make it impossible for her, as a leader, to co-operate with and to co-ordinate the efforts of others. It is singular, to say the least, that six of the seven teachers under the relatrix and several parents testified against her and only one teacher and one parent stated that they were able to get along with her "all right". One of the necessary qualifications of a principal is to be capable of successfully performing administrative and executive work. In order to have satisfactory and proper leadership, the principal *Page 352 
must have the capacity and ability to co-ordinate the efforts of others so that they will work in accord. When constant dissension prevailed under the facts and circumstances here proven, one must conclude that there was incompetent leadership. Originally, we thought that certain unusual circumstances contributed to the unsatisfactory conditions but our attention has been called to the fact that there was more than a reasonable period of time for adjustment, but instead of the dissension and confusion abating, it became more acute and aggravated.
A teacher may be very competent and experienced in her particular line of work and, on the other hand, be lacking in the qualifications to make a competent and effective executive. The reverse may also be true that a person who is a very able administrator or executive would be a very unsatisfactory and poor instructor. Apparently, the School Board came to this conclusion because the relatrix had satisfactorily served as a teacher for some 18 years before being promoted by the School Board to a principalship, and then, after two separate assignments in different schools in that capacity, she was unable to obtain and maintain the harmony and unity required of a competent principal.
This Court, in the recent cases of State of Louisiana ex rel. Kohler's Snowite Laundry  Cleaners, Inc., v. State Board of Commerce  Industry, 205 La. 622, 17 So.2d 899; State ex rel. Bourgeois v. Board of Supervisors of Louisiana State University Agricultural  Mechanical College et al., 205 La. 177,17 So.2d 25, *Page 353 
and Cook et al. v. Caddo Parish School Board et al. (No. 37,394) wherein writs of certiorari, prohibition and mandamus were refused, refused to substitute its opinion for the judgment of an administrative Board discharging statutory duties when it acted reasonably and upon substantial evidence.
It is our opinion that the testimony and the documentary evidence in this case as well as the State Board of Education's regulations and law sustain the resolution of the School Board in transferring the relatrix from the principalship of the Metairie Grammar School to a position as a teacher with a reduction in salary and that the judgment of the district court is erroneous.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment of the district court is annulled and set aside, and plaintiff's suit is dismissed at her costs. The relatrix' right to a rehearing is reserved.
O'NIELL, C. J., dissents and assigns reasons.
ROGERS, J., dissents, adhering to his original opinion.
PONDER, J., concurs and hands down reasons.
HAMITER, J., dissents and assigns reasons. *Page 354